Citation Nr: 0107166	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  96-28 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


REMAND

The veteran had active duty from July 1974 to July 1978.  

This matter comes before the Board of Veteran's Appeals 
(Board) from a March 1996 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

This case was before the Board in July 1997, at which time 
reopening of a claim for service connection for a right knee 
disorder was granted but adjudication of that issue was 
deferred pending remand of that claim to the RO for initial 
de novo consideration.  In that remand it was noted that the 
veteran was to be notified that a transcript of a September 
1996 personal hearing at the RO was not available and he was 
to be given another opportunity to testify.  In response to 
an August 1997 letter, the veteran stated in December 1997 
that "[a]nother personal hearing is not requested at this 
time."  

Also remanded in July 1997 was a claim for an increased 
rating for service-connected hypertension, rated 10 percent 
disabling.  Subsequently, a June 2000 rating action granted 
service connection for a right knee disorder; which was a 
complete grant of the benefit sought.  The 10 percent rating 
for hypertension was confirmed and continued.  

The Board notes that the criteria for the evaluation of 
service-connected hypertension were revised effective 
January 12, 1998 and the veteran has not been informed of 
the new rating criteria in any supplemental statement of the 
case (SSOC) and it is not clear if, or to what extent, the 
RO may have applied the new rating criteria.  

When the governing law or regulations change during the 
course of an appeal, the most favorable version will be 
applied.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  VAOGCPREC 11-97 at 1.  This determination depends on 
the facts of the particular case and therefore is made on a 
case-by-case basis.  VAOGCPREC 11-97 at 2.  However, if the 
amended version is more favorable, that provision shall apply 
only to periods from and after the effective date of the 
amendment, and the prior version shall apply to periods 
preceding the amendment.  VAOGCPREC 03-2000 (see also 
38 U.S.C.A. § 5110(g) (West 1991, a liberalizing law shall 
not be earlier than the effective date thereof).  

In light of the new rating criteria, the veteran should be 
afforded a more recent VA examination for the purpose of 
evaluating his service-connected hypertension.  

Additionally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

1.  The RO should obtain the names and 
addresses of all medical care providers who 
treated or evaluated the veteran for 
hypertension.  After securing the necessary 
executed authorization and release form(s), 
and to the extent that such records are not 
already on file, the RO should obtain these 
records.  

2.  The veteran should be afforded a VA 
examination to determine the extent and 
severity of his service-connected 
hypertension.  The claims folder should be 
made available to the examiner for review 
before the examination.  All indicated tests 
and studies should be conducted.  

3.  The RO must review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107) are fully complied with and satisfied.  
For further guidance on the processing of this 
case in light of the changes in the law, the 
RO should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), 01-13 
(February 5, 2001), as well as any pertinent 
formal or informal guidance that is 
subsequently provided by VA, including, among 
other things, final regulations and General 
Counsel precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be considered.  
If the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be provided 
with an SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claim for 
benefits, to include a summary of the evidence 
and applicable law and regulations considered 
pertinent to the issue currently on appeal.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified; the veteran is advised that 
failure to cooperate by reporting for examinations may result 
in the denial of the claim.  38 C.F.R. § 3.655 (2000).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 



Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 


